Citation Nr: 1206370	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  10-35 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for residuals of a left shoulder separation.

2.  Entitlement to service connection for residuals of a left shoulder separation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1957 to January 1958.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2010  rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The claim for service connection for residuals of a left shoulder separation is remanded to the RO via the Appeals Management Center in Washington, D.C.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An August 2002 rating decision found that there was no new and material evidence to reopen a previously denied claim for service connection for residuals of separation of the left shoulder because no new and material evidence had been received showing current treatment for a chronic disability of the left shoulder or treatment during service. 

2.  Additional evidence received since the August 2002 decision includes VA and private treatment records dated October 2009 and May 2008 listing diagnoses of osteoarthritic change and degenerative joint disease involving the left acromioclavicular and glenohumeral joints.  


CONCLUSIONS OF LAW

1.  The August 2002 rating decision finding that new and material evidence to reopen a claim for residuals of separation of the left shoulder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011). 

2.  New and material evidence has been received to reopen a claim for service connection for residuals of a left shoulder separation.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2005).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Review of the claims file reveals compliance with the duties to notify and assist.  The duty to notify was accomplished by way of a letter from the RO to the Veteran dated in July 2009.
 
In addition, with regards to the need for new and material evidence to reopen this claim, the July 2009 notice letter also sufficiently explained the basis of the prior denial (the deficiencies in the evidence when the claim was previously considered).  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Because the Board is reopening the claim, there is no possibility of prejudicing the Veteran even if he had not received this required notice concerning the type of information and evidence needed to reopen this claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (notice errors are not presumptively prejudicial and that this is a case-by-case determination where the Veteran, not VA, bears this burden of showing prejudicial error).

The RO issued the July 2009 notice letter prior to the February 2010 adverse determination on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Thus, there is no timing error with regards to the provision of the notice since it preceded the initial adjudication of the claim.  VA has provided all necessary notice prior to readjudication of the claim in a statement of the case and supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The Veteran has had the opportunity to participate effectively in the adjudication of the claim.

As for the duty to assist, the RO has obtained the Veteran's VA treatment records.  He also has submitted private treatment records in his possession.  He and his representative also have submitted lay statements in support of the claim.  Further, he was provided an opportunity to provide testimony before the RO personnel in July 2010.  

However, the RO has indicated that the Veteran's service medical records cannot be located.  When service records are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  In this case, the Veteran's service medical records appear to have been destroyed in the July 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  Under those circumstances, VA has a heightened duty to resolve reasonable doubt in favor of the Veteran, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed.  Cromer v. Nicholson, 19 Vet. App. 215 (2005); Russo v. Brown, 9 Vet. App. 46 (1996); Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  No presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

In this regard, in a January 2010 memorandum, the VA indicated that all procedures to obtain missing service medical records had been correctly followed, and that all efforts had been exhausted such that further attempts would be futile.  Further, in a letter to the Veteran dated in the same month, VA indicated that the Veteran's service medical records were destroyed in the July 1973 fire, and requested that he submit any service medical records in his possession.  The Veteran responded with a notice of disagreement dated in March 2010, with no indication that he is in possession of any of his service medical records.  Thus, the Board finds that there is no basis for any further attempts to locate service medical records.  

Thus, the RO has obtained available service and post-service medical records, and further attempts to obtain records would be futile.  Therefore, there is no indication that any additional evidence remains outstanding.  The duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002).

In a rating decision dated in August 2002, the RO considered and denied a claim that new and material evidence had been submitted to reopen a claim for service connection for residuals of a separation of the left shoulder because there was no new and material evidence then in the file showing current and in-service treatment for a left shoulder disorder,.  The RO notified him of that decision and apprised him of his procedural and appellate rights.  He did not file an.  Therefore, that August 2002 rating decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).  

If, however, there is new and material evidence, this claim must be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).

The Board must address the new and material evidence requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted, it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1 (1995); McGinnis v. Brown, 4 Vet. App. 239 (1993).  Irrespective of what the RO may have determined, the Board must make the threshold preliminary determination before proceeding further because it affects the Board's jurisdiction to adjudicate the claim on its underlying merits.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

In determining whether new and material evidence has been submitted to reopen a claim, it is necessary to consider all evidence added to the record since the last time the claim was finally denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

The Veteran filed the current petition at issue to reopen this claim in May 2009.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, VA is not required to consider the patently incredible to be credible.  Duran v. Brown, 7 Vet. App. 216 (1994).  The weight or probative value of the evidence in relation to other evidence is not determined until readjudicating the claim on its underlying merits.

The pertinent evidence of record at the time of the August 2002 rating decision consisted of VA treatment records dating from March 1980 to November 1981.

During the time since that August 2002 decision, the RO has obtained additional VA and private treatment records dating from 2000 to 2010.  Those additional VA and private treatment records are new since they were not considered when previously adjudicating and denying the claim.  They also are material to the disposition of the claim because they document a current diagnosis of a left shoulder disorder, which was not shown at the time of the previous denial.  In particular, a May 2008 private X-ray of the left shoulder found moderate degenerative arthritis involving the glenohumeral joint and an October 2009 VA X-ray of the left shoulder revealed osteoarthritic change in the AC and glenohumeral joint.  

Thus, the May 2008 and October 2009 private and VA treatment records relate to the previously unestablished requirement for service connection that there be a current diagnosis.  Consequently, that new evidence is new and material.  38 C.F.R. § 3.156(a) (2011).  That evidence was not previously submitted to agency decision makers and, thus, is new.  It also is material as it relates to an unestablished fact necessary to substantiate this claim, and by itself, or in connection with the evidence previously of record, raises a reasonable possibility of substantiating this claim because there is now evidence of a current left shoulder disorder.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Accordingly, the claim for service connection for a left shoulder separation is reopened.  38 U.S.C.A. § 5108 (West 2002).  To that extent only, the claim is allowed.  Rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding the claim for further evidentiary development.


ORDER

Because there is new and material evidence, the claim for service connection for residuals of separation of the left shoulder is reopened.  To that extent only, the claim is granted.


REMAND

Before addressing the claim on its underlying merits, the Board finds that additional development of the evidence is required.

Initially, a remand is required for a search to obtain any additional service medical records from the Veteran's period of service in the Army Reserve.  The Veteran's service medical records from his period of active service were destroyed in the July 1973 fire at the NPRC in St. Louis, Missouri.  However, during the July 2010 hearing before RO personnel, the Veteran testified that he had also served with the Army Reserve.  Thus, an inquiry should be made as to whether any service medical records exist with the Veteran's Army Reserve unit.

A remand also is necessary to obtain outstanding VA and private treatment records.  The Veteran has testified that he received, and continues to receive, VA treatment for the disability currently on appeal from the VA Medical Centers (VAMC) in Augusta in 1983, and subsequently in Charleston.  He also testified to the receipt of current treatment at the VAMC in Savannah since 2006.  While some records from those facilities are contained in the claims file, a complete copy of these records have not been obtained.  

Additionally, in a May 2009 statement, the Veteran identified and authorized the release of private treatment records from a private physician.  Those records have not been obtained.  Thus, the Board finds that a remand is necessary in order for the AOJ to request and obtain all VA and private treatment records available.

In this regard, VA's duty to assist includes obtaining records of the Veteran's relevant VA medical treatment and from other agencies.  38 U.S.C.A. §§ 5103A(c)(2), 5103A(c)(3) (West 2002); 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Moreover, VA has a duty to make reasonable efforts to obtain relevant records, including private records that the claimant adequately identifies, and notify the claimant of such efforts whenever it is unable to obtain such records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Because any treatment that the Veteran received for his shoulder during and following service may be relevant to his claims for service connection, the AOJ should attempt to obtain these records, and, if they no longer exist, must make that express declaration to confirm that further attempts to obtain them would be futile.  Thus, a remand is warranted to obtain those records.

The Veteran also needs to be examined for a medical nexus opinion concerning whether his left shoulder disorder is attributable to his period of active duty military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The evidence of record documents a current diagnosis of degenerative arthritis in the left shoulder.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Consequently, the dispositive issue is whether that condition is attributable to his service or any event, disease, or injury during his service.  Watson v. Brown, 4 Vet. App. 309 (1993). 

The Veteran has alleged, throughout the course of this current appeal and previous appeals, that he sustained an injury in his left shoulder in basic training, while playing basketball.  Thus, he has submitted sufficient evidence to meet the relatively low threshold and trigger the need for an examination.  38 C.F.R. § 3.159(c) (2011).  The Veteran is competent to provide testimony regarding his experiences during service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. § 3.159(a)(2) (2011).  That competent testimony should be taken into account in the Veteran's claim for service connection.

The Board finds that additional medical evidence is needed concerning whether any current left shoulder disability might be etiologically related back to active duty service.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Request from the Veteran information concerning the unit with which he served in the Army Reserve and the time period during which he served in the Army Reserve.  Thereafter, request from the Army Reserve or other military organizations, if appropriate, any additional service medical records for the period of time the Veteran indicates.  Obtain all identified records and notify the Veteran of any inability to obtain any identified records.  38 C.F.R. § 3.159(e)(1) (2011).
 
2.  Obtain any relevant medical treatment records for the left shoulder from 1980 to the present from the VA Medical Centers in Augusta, Charleston, and Savannah.  

3.  Obtain private treatment records from J. A. S., M.D., as identified and authorized by the Veteran in a VA Form 21-4142 dated in May 2009.  Also request that the Veteran submit authorizations to release records of any other private treatment he has received /or currently receives for his left shoulder disability, or submit any such private treatment records that are in his possession.

4.  Schedule a VA examination to determine the etiology of the Veteran's left shoulder disorder.  The examiner must review the claim file and should note that review in the report.  The examination should include any necessary diagnostic testing or evaluation.  The examiner must discuss the rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the claims file.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to provide an opinion responding to the following questions:

(a)  Diagnose all left shoulder disabilities found.

(b)  Opine whether it is at least as likely as not (50 percent or higher probability) that any left shoulder disability was incurred in service, or is related to service, including any left-shoulder injury the Veteran may have sustained during service.

4.  Then readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board..

The appellant has the right to submit additional evidence and argument concerning the claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby advised that failure to report for a scheduled VA examination, without good cause, may have adverse consequences for this pending claim.  38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


